Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00587-CV

             Beatrice J. Janacek JARZOMBEK, Phillip Janacek, Ben J. Janacek,
         Kathryn M. Janacek Vajdos, Lawrence J. Janacek, Margaret R. Janacek Ryan,
                       Sister Rebecca Janacek, and Timothy E. Janacek,
                                         Appellants

                                              v.

                             MARATHON OIL COMPANY,
            Don Kuhnel, Patricia Kuhnel, Jason Swafford, and Charlene Swafford,
                                         Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 18-01-00016-CVK
                           Honorable Stella Saxon, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We tax costs of court for this appeal against Beatrice J. Janacek Jarzombek, Phillip
Janacek, Ben J. Janacek, Kathryn M. Janacek Vajdos, Lawrence J. Janacek, Margaret R. Janacek
Ryan, Sister Rebecca Janacek, and Timothy E. Janacek.

       SIGNED April 10, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice